PER CURIAM.
The State seeks certiorari review of an order of the circuit court, appellate division, reversing the defendant’s conviction and sentence and granting a new trial. We have jurisdiction, pursuant to Article V, section 4(b)(3), Florida Constitution, and Rule 9.030(b)(2)(B), Florida Rules of Appellate Procedure, and grant the petition.
In the case below, the circuit court, sitting in its appellate capacity, found that the trial court had committed reversible error when it denied the defendant’s challenge for cause of an allegedly objectionable juror, forced the defendant to exhaust his three allotted peremptory challenges, and subsequently denied the defendant’s request for additional per*968emptory challenges. After carefully considering the record and argument of counsel, we find that, even if the issue was preserved for appellate review, the juror in question was sufficiently rehabilitated by the trial court, and that therefore, the trial court’s denial of the challenge for cause was well within its discretion. Cook v. State, 542 So.2d 964, 969 (Fla.1989).
Accordingly, we grant the petition, vacate the circuit court’s order granting a new trial, and reinstate the trial court’s judgment of conviction and sentence.
Petition granted; order vacated; and judgment reinstated.